Citation Nr: 0018025	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  By decision dated January 1956, the RO denied the 
veteran's claim of entitlement to service connection for 
heart disease.

2.  The evidence associated with the claims file subsequent 
to the January 1956 denial bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

3.  Competent medical evidence does not relate the veteran's 
current heart disease to his period of active service.


CONCLUSIONS OF LAW

1.  The RO's January 1956 decision denying entitlement to 
service connection for heart disease is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulation 1008; 
effective Jan. 25, 1936, to Dec. 31, 1957; 38 C.F.R. §§ 
3.156, 3.160, 20.302, 20.1103 (1999).

2.  The evidence received since the January 1956 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim of entitlement to service connection 
for heart disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
heart disease was previously considered and denied by the RO.  
By decision dated in January 1956, the RO denied the 
veteran's claim, finding no evidence of heart disease in 
service or of a current disability.  The veteran was notified 
of this decision and provided with his appellate rights that 
same month, but he did not appeal the decision. 

As the veteran did not file an application for review on 
appeal of the RO's January 1956 determination, that 
determination is therefore, final.  See Veterans Regulation 
No. 2(a), pt. II, par. III; and VA Regulation 1008 (1936-
1957) (currently codified at 38 U.S.C.A. § 7105(c) (West 
1991)); see also 38 C.F.R. § 3.105(a) (1999) and 38 C.F.R. §§ 
20.302, 20.1103 (1999).  Once an RO decision becomes final 
under 38 U.S.C.A. § 7105(a) (West 1991), absent the 
submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1999).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a) (1999).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the claim, the VA must 
determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence that was of record at the time of the RO's 
January 1956 denial consisted of the veteran's service 
medical records.  The service medical records, including the 
separation examination of February 1953, included no 
findings, complaints, or diagnoses related to a 
cardiovascular disability.  On the veteran's initial 
application for benefits, he claimed, in pertinent part, that 
he had sustained a rheumatic heart murmur in June 1951.  

The additional evidence that has been associated with the 
veteran's claims file since the RO's January 1956 denial 
consists of a  statement by H. Johns, M.D. referencing a 
March 1953 examination of the veteran, and a January 1998 
statement by E. Dean Nutka, M.D.

Dr. Johns stated that, upon examination in March 1953, the 
veteran had an atypical systolic murmur that disappeared on 
exercise.  The heart had a normal rhythm and was not 
enlarged.  Notably, at the time of the examination, the 
veteran reported that he had not seen a doctor since 
mustering out in February 1953 and he apparently denied any 
heart trouble as well as denied having any defects or 
diseases.  He was found fit for work, but reportedly left 
after three days.  Dr. Nutka stated that the veteran had a 
heart murmur secondary to aortic regurgitation and that the 
veteran also had coronary artery disease.

The Board finds that the evidence presented subsequent to the 
RO's January 1956 denial is new and material in that it 
establishes that the veteran has a current disability, as 
well as a heart murmur within one month of discharge from 
active service.  Prior to January 1956, the record contained 
no objective evidence of heart disease or other 
cardiovascular disorder.  Therefore, as the Board has 
determined that new and material evidence has been submitted, 
it will proceed to determine whether the claim as reopened is 
well grounded.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for cardiovascular-renal disease, including 
hypertension, when manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

However, as a preliminary matter and prior to reaching the 
merits of a claim, the veteran carries the burden of 
"submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a claim 
to be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Based upon the aforementioned evidence, the Board finds that 
the veteran has failed to submit a well-grounded claim of 
entitlement to service connection for heart disease.  The 
evidence establishes that the veteran currently suffers from 
coronary artery disease and a heart murmur secondary to 
aortic regurgitation.  However, no competent medical evidence 
relates these disabilities to the veteran's period of active 
service.

The Board recognizes that service connection for 
cardiovascular-renal disease to include hypertension may be 
presumed if a veteran served for 90 days or more during a 
period of war or after January 1, 1947, and the condition 
manifested to a compensable degree within one year of 
service, as noted above.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  However, the pertinent regulation explains that the 
term "cardiovascular-renal disease including hypertension" 
applies to combination involvement of the type of 
arteriosclerosis, nephritis, and organic heart disease.  See 
38 C.F.R. § 3.309 (1999).  Although a murmur was noted within 
one year of service, there is no evidence of cardiovascular 
disease, as that term is defined by regulation manifest to a 
compensable degree within one year of service discharge such 
as to satisfy the nexus requirement of a well-grounded claim 
set forth above.  Further, no examiner has related a current 
diagnosis of heart disease to the veteran's military service.  

Insomuch as the record contains no competent medical opinion 
relating the veteran's current cardiovascular disease to his 
period of active service, his claim must be denied as not 
well grounded.  The veteran's own statements cannot serve to 
well ground his claim because medical nexus evidence cannot 
be established by lay testimony.  See Brewer v. West, 11 Vet. 
App. 228 (1998).  The Board is unaware of the existence of 
additional evidence currently available that might well 
ground the veteran's claim and require notification pursuant 
to 38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for heart disease is 
reopened; evidence of a well-grounded claim not having been 
submitted, service connection for heart disease is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

